Title: From James Madison to Anthony Merry, 12 July 1806
From: Madison, James
To: Merry, Anthony



Sir,
Department of State, July 12th 1806.

I take the liberty of troubling you with the enclosed Authenticated Copies of certain Documents in this Office concerning the Impressed Seamen, whose names are subjoined.  These men are said to have been detained in British Ships of war, which are supposed to be at this time on the American Coast.  It is stated that they were impressed at distant periods back, and if they are not already discharged, I must request the Interposition of your good offices for that purpose now. The Citizenship of all of them being fully proved by the Enclosures.  I have the Honor &ca.

JM.


——
John Hudson--on Board the Cambrian
Joshua Gray—— Do.—— Do.
Daniel Landerkin—— Do.—— Do.
John McDonald—— Do.—— Do.
Robt. Blakenay—— Do.—— Leander.
Geo: P. Fister—— Do.—— Indian

